Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to the claim(s)have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amendments to the claims have overcome the previously presented 35 USC 112b rejections and the previously presented claim objections.
It is noted that claim 45 has the incorrect status identifier. The status identifier should read “(previously presented)”, noting that this claim has not been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 25, 42, and 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser et al. (US 2007/0173871) in view of Wright et al. (US 5,897,523). Regarding claims 25, 42, and 50, Houser discloses an articulatable surgical instrument comprising an end effector comprising an ultrasonic blade (34), a hollow shaft (24) extending proximally from the end effector along a longitudinal axis, the hollow shaft comprising a rigid portion (28) and a flexible portion (30) at a first position on the longitudinal axis distal from the rigid portion, and a waveguide (14/16/18) extending through the hollow shaft and acoustically coupled to the ultrasonic blade (34), wherein the waveguide comprises a flexible portion (16) at the first position on the longitudinal axis such that the end effector is pivotable away from the longitudinal axis from the first position (by bending sheath at flexible portion 30; see figs. 1, 2; [0020]). Regarding claim 50, the flexible waveguide portion (16) is positionally aligned with the flexible shaft portion such that the end effector is pivotable away from the longitudinal axis (by bending sheath at flexible portion 30). Regarding claim 42, the system of Houser further comprises an instrument mounting portion (handpiece and sheath articulation control knob; not illustrated, but disclosed in par. [0009]) coupled to the end effector, wherein the instrument mounting portion is configured to pivot the end effector (via controlling pivoting, i.e, articulating, of the sheath via articulation control knob as understood by one of ordinary skill in the art). The portion of the device comprising the handpiece and articulation knob is considered an instrument mounting portion since the rest of the instrument (shaft and waveguide) is mounted thereto, and this portion is also capable of being mounted to another device (i.e., it can be received in a properly sized tool holder on a stereotactic frame or robotic assembly).
Houser does not expressly disclose a flange as claimed and an interface portion configured to cause the flange to cause the blade to pivot as claimed.
Wright discloses another articulatable surgical instrument comprising an end effector (18) comprising an ultrasonic blade (38/40), a hollow shaft (28), and a waveguide (30, 92) extending through the hollow shaft. The ultrasonic blade comprises a flange (96; fig. 5). An interface portion (e.g., 58,59,34, which is the portion that forms an interface between the user input, e.g., trigger/handle, and the end effector) of the instrument is configured to translate between a proximal position and a distal position in response to a user input (e.g., user pivoting handle), wherein the interface portion causes the flange to cause the ultrasonic blade to pivot about the longitudinal axis as the interface portion translates between the proximal position and he distal position (figs. 2, 5, and 8; col. 5, line 13 – col. 6, line 6). Wright discloses that such an articulatable ultrasonic blade provides the surgeon with flexibility in engaging hard to reach structures (col. 1, ll. 45-52; col. 2, ll. 3-14). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Houser to include a flange on the ultrasonic blade, and to further include an interface portion configured to translate between a proximal position and a distal position in response to a user input, wherein the interface portion causes the flange to cause the ultrasonic blade to pivot about the longitudinal axis as the interface portion translates between the proximal and distal positions as taught by Wright in order to allow isolated articulation of the blade itself to further facilitate engaging hard to reach structures. 
Claims 26, 43, and 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser in view of Wright as applied to claims 25, 42 and 50 above, and further in view of Yamada (US 2006/0247558). Houser in view of Wright discloses the invention substantially as stated above including a clamp arm (36) pivotable relative to the ultrasonic blade about a pivot point ([0022]), but does not expressly disclose wherein the interface portion comprises a member or flexible control cable as claimed.
Yamada discloses another ultrasonic instrument having a hollow shaft and a waveguide, wherein the waveguide has a flexible portion (3) that can bend ([0021]). Yamada discloses that the instrument comprises a member (4) attached to a distal end of the shaft (7), wherein the ultrasonic blade extends through the member (4), a clamp arm (5) coupled to the member at a pivot point (5c) offset from the longitudinal axis (see examiner-annotated reproduction of a portion of figure 1 below) and pivotable relative to the ultrasonic blade about the pivot point, and a flexible control cable (6) coupled to the clamp arm at a point (6a) offset from the pivot point (see fig. 1 and 2) such that distal and proximal translation of the flexible control cable causes the clamp arm to pivot relative to the ultrasonic blade ([0024]-[0026]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Houser to include a member to which the clamp arm is coupled at a pivot point offset from the longitudinal axis, and a flexible control cable as taught by Yamada since Houser disclose that the clamp arm is user-actuated, but is silent on the exact structure controlling actuation of the pivotable clamp arm, and Yamada discloses that such a configuration is known in the art and satisfactory for actuating the clamp arm of an ultrasonic instrument. Such a modification can be considered a substitution of one known clamp arm attachment and actuator configuration for another wherein the results are predictable and there is a reasonable expectation of success. The control cable can be considered part of the interface portion of the device of Houser in view of Wright and Yamada since the interface portion is broadly considered the various elements connecting the end effector (i.e., blade, clamp member) to the actuators at the handle (i.e. forming an interface between the end effector and the handle actuators).

    PNG
    media_image1.png
    202
    655
    media_image1.png
    Greyscale

Claims 27, 28, 44, 45, 52 and 53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser in view of Wright as applied to claims 25, 42 and 50 above, and further in view of Chikama (US 5,203,380). Houser in view of Wright discloses the invention substantially as stated above except for first and second articulation members as claimed. 
However, Houser does disclose that it is within the ordinary level of skill of the artisan to employ mechanisms such as those employed in conventional flexible endoscopes, articulating surgical staplers, scissors, or graspers, and the like, to bend or rotate the appropriate portion to articulate the ultrasonic blade ([0031]). Chikama discloses another articulatable surgical instrument comprising a hollow shaft, wherein the hollow shaft has a rigid portion (20 or 40) and a flexible portion (30). Chikama discloses first and second articulation members (51,52) coupled to an interior wall of the hollow shaft at first and second points (within 41b; see fig. 2), respectfully, distal from the flexible portion (30, noting flexible portion 30 ends at proximal end of 41b of rigid portion 40; note also that wires 51 and 52 extend distally beyond end of coil; see also figs. 12-15) of the hollow shaft such that distal translation of the first articulation member coupled with proximal translation of the second articulation member causes the end effector to pivot away from the longitudinal axis towards the second articulation member (see col. 4, ll. 56 – col. 5, ll. 8). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Houser to include first and second articulation members coupled to the hollow shaft to control pivoting of the shaft (thereby pivoting the flexible ultrasonic blade) as taught by Chikama since Houser discloses that bending mechanisms used in conventional flexible endoscopes may be employed in the device of Houser and Chikama discloses that first and second articulation members as claimed are well known in the art for selectively bending an articulation shaft. Therefore, the results of such a modification are predictable and one skilled in the art would have had a reasonable expectation of success. The first and second articulation members can be considered part of the interface portion of the device of Houser in view of Wright and Chikama since the interface portion is broadly considered the various elements connecting the end effector and the end of the hollow shaft to the actuators at the handle (i.e. forming an interface between the end effector/articulatable end of hollow shaft and the user input formed by the actuators on the handle).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 11/9/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771